EXAMINER’S AMENDMENT

	This Office action is a reply to the amendment filed on 12/16/2021. Claims 20-38 are pending. Claims 1-19 have been cancelled. No claims have been withdrawn. New claims 20-38 have been added.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

The following changes to the drawings have been approved by the examiner for completion by applicant:
Figure 13, correct missing arrow line for reference character 1302 (see annotated Fig. 13 of the instant application shown below in Examiner’s Notes).
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Claims 20-38 are allowed.
Claims 1-19 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 12/16/2021, in light of the claim amendments filed on the same date are persuasive. In particular, the cited prior art does not teach or disclose, alone or in combination, the totality of the claimed invention, including, inter alia the features applicant refers to in bold italicized font (applicant’s remarks pages 2-7), which are recited in independent claims 20, 27, 33 and 36. It would have been beyond the level of ordinary skill to modify or combine any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Examiner’s Notes

    PNG
    media_image1.png
    606
    680
    media_image1.png
    Greyscale

Annotated Fig. 13 of the instant application (17/090,582)






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635